

116 HR 1234 IH: Preventing the Taking of Americans’ Land to Build Trump’s Wall Act
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1234IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Vela (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to prohibit seizing private land for a border wall, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing the Taking of Americans’ Land to Build Trump’s Wall Act. 2.Prohibitions on seizing private land for a border wall (a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new section:
				
					890B.Limitation on seizing private land for a border wall system
 (a)In generalNotwithstanding subsections (b)(1), (b)(2), (c)(1), and (d)(1) of section 3114 of title 40, United States Code, or any other provision of law, until such time as the Secretary submits to Congress a certification that each property owner whose property the United States Government seeks to condemn or acquire for the purpose of constructing or installing additional physical barriers or roads between ports of entry along the land border with Mexico has received payment that each such property owner accepts as just compensation as established by judgment at the conclusion of the judicial process under section 3113 of such title, the following prohibitions shall apply with respect to each such property owner and the property of such property owner:
 (1)The Government may not take possession of or title to the property of such property owner. (2)The Government may not alter in any way the property of such property owner.
 (b)DefinitionIn this section, the term property means land, including an estate or interest in land, including an easement or right of way in land..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 890A the following new item:
				
					
						Sec. 890B. Limitation on seizing private land for a border wall system..
			